                                                                      Case 2:20-cv-01217-GMN-EJY Document 19 Filed 09/14/20 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: donna.wittig@akerman.com
                                                            7    Attorneys for Federal National Mortgage Association
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 DAISY TRUST, a Nevada Trust,                          Case No. 2:20-cv-01217-GMN-EJY
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                              Plaintiff,
AKERMAN LLP




                                                            13                                                         STIPULATION AND ORDER FOR
                                                                 v.                                                    EXTENSION OF TIME TO FILE REPLY
                                                            14                                                         IN SUPPORT OF MOTION TO DISMISS
                                                                 FEDERAL       NATIONAL       MORTGAGE                 AND OPPOSITION TO COUNTER-
                                                            15   ASSOCIATION, a government sponsored entity;           MOTION FOR DISCOVERY
                                                                 DOE individuals I through XX; and ROE
                                                            16   CORPORATIONS I through XX,                            (FIRST REQUEST)

                                                            17                                Defendants.

                                                            18            Daisy Trust (Daisy) and Federal National Mortgage Association (Fannie Mae), hereby

                                                            19   stipulate and agree that Fannie Mae shall have up to and including September 23, 2020, to file its

                                                            20   reply in support of its motion to dismiss and its opposition to Daisy's counter-motion for discovery

                                                            21   pursuant to Rule 56(d). The reply is currently due on September 9, 2020, and the opposition is

                                                            22   currently due on September 16, 2020.

                                                            23   ...

                                                            24   . . .

                                                            25   . . .

                                                            26   . . .

                                                            27   . . .

                                                            28
                                                                 {54559961}
                                                                    Case 2:20-cv-01217-GMN-EJY Document 19 Filed 09/14/20 Page 2 of 2




                                                            1             This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             DATED September 9th, 2020.

                                                            4
                                                                  AKERMAN LLP                                             ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            5
                                                                  /s/ Donna M. Wittig                                     /s/ Timothy E. Rhoda
                                                            6     MELANIE D. MORGAN, ESQ.                                 ROGER P. CROTEAU, ESQ.
                                                                  Nevada Bar No. 8215                                     Nevada Bar No. 4958
                                                            7     DONNA M. WITTIG, ESQ.                                   TIMOTHY E. RHODA, ESQ.
                                                                  Nevada Bar No. 11015                                    Nevada Bar No. 7878
                                                            8
                                                                  1635 Village Center Circle, Suite 200                   1635 Village Center Circle, Suite 200
                                                            9     Las Vegas, Nevada 89134                                 Las Vegas, Nevada 89134

                                                            10    Attorneys for       Federal    National     Mortgage Attorneys for Daisy Trust
                                                                  Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15                                          IT IS SO ORDERED.

                                                            16
                                                                                                        _________________________________________
                                                            17                                          UNITED STATES DISTRICT COURT JUDGE
                                                            18
                                                                                                                 September 14, 2020
                                                                                                        DATED: _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {54559961}                                         2
